         CASE 0:20-cv-02003-WMW-KMM Doc. 26 Filed 01/27/21 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                                       District of Minnesota



Meredith Kay Reinholdt                             JUDGMENT IN A CIVIL CASE
                                 Plaintiff(s),
v.                                                       Case Number: 20-cv-2003 WMW/KMM
Experian Information Solutions, Inc.

                                 Defendant(s).


☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

     the above matter is DISMISSED WITH PREJUDICE and without costs or disbursements

     awarded to any party.




      Date: 1/27/2021                                      KATE M. FOGARTY, CLERK
